DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Responsive to communications filed on October 29, 2020, amendments to the claims have been acknowledged. Claim 7 is cancelled by applicant. Due to the amendments to the claims, a new grounds of rejection is entered herein below. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-5, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al., (JP 2004259547, provided on IDS 03/07/2019, using Google machine translation for citations), and  further in view of Gen et al., (JP 2002075327, using EPO machine translation for citations), and evidenced by dictionary.com. 
Regarding claims 1 and 9 Takahashi discloses a non aqueous electrolyte battery that charges and discharges [0013], a battery can (5) (fig.1 below), a top cover (7) for sealing the can (fig. 1 below). Examiner notes that top cover (7) reads on the claimed cap assembly. Takahashi further discloses the positive electrode (2), the negative electrode (1), and separator (3) disposed between are inserted into the battery can (5) [0037].  Examiner notes that the positive electrode (2) reads on the claimed cathode plate and the negative electrode (1) reads on the claimed anode plate. Takashi further discloses in figure 1, a positive electrode lead (12) attached to the positive electrode (2) and extending toward one of the can (5) and the top cover  (7) (cap assembly),  and a negative electrode lead (11) attached to the  negative electrode (1) and extending toward the other of the can (5) and the top cover (7) (cap assembly). Examiner notes that the positive electrode lead (12) reads on the claimed cathode tab, and the negative electrode lead (11) reads on the claimed anode tab. 

    PNG
    media_image1.png
    653
    491
    media_image1.png
    Greyscale

Takahashi et al., Figure.1

Takashi does not disclose the negative electrode lead (anode tab) has at least one edge further processed with chamfer treatment. Examiner notes the limitation “further processed with chamfer treatment” is a process limitation. Process limitations add no patentable weight to a product claim unless applicant shows the process made the product different. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). See MPEP 2113.I
Notwithstanding, Gen discloses a non aqueous battery element enclosed in a case, a positive electrode lead and a negative electrode lead connected to the battery element [0002].  The positive electrode leads/negative electrode leads are formed so that no burrs or burr shaped 
It would have been obvious to one having ordinary skill in the art to have at least one edge of the negative electrode lead of Takashi be processed with chamfer treatment in order to prevent burrs for being formed of the negative electrode lead (anode tab).  Therefore modified Takashi discloses the negative electrode lead (anode tab) has at least one edge further processed with chamfer treatment. (CLAIMS 1 and 9).  See Gen figure 16 below.

    PNG
    media_image2.png
    466
    332
    media_image2.png
    Greyscale


Regarding claim 8, modified Takahashi discloses all of the limitations as set forth above in claim 1. Modified Takahashi discloses the curved chamfer treatment of the anode tab. Modified Takahashi does not explicitly disclose the chamfer- treated edge of the anode tab is planar. However, according to dictionary.com, chamfer is a cut that is made in wood or some other material, usually at 45° angle to the adjacent principal faces, therefore a chamfered edge can obviously be planar.
It would have been obvious to one having ordinary skill in the art that the chamfer edge of the negative electrode lead (anode  tab) of Takahashi according to Gen, is in a planar orientation because the anode tab will become planar as it is cut at a 45 degree angle (chamfer cut).  Therefore this reads on the claimed the chamfer-treated edge of the anode tab is planar and the chamfer- treated edge of the anode tab is curved.  (CLAIM 8)
Regarding claims 2 and 5, modified Takahashi discloses all of the limitations as set forth above in claim 1. Takahashi further discloses the surface was nickel-plated by selecting conditions such as a plating solution, a relatively soft nickel film was formed ([0033]). Due to the nickel film being plated to the copper by a plating solution, the whole anode tab is plated with the nickel film, therefore the anode tab is made of nickel entirely plated on an outer circumferential surface with respect to a longitudinal direction in which the anode tab extends.  (CLAIM 2)Takashi further discloses the negative electrode lead is manufactured as follows, first a round copper wire soft material is rolled into a flat wire, next the flat wire is softened by heat treatment, next a nickel film is formed on the surface by plating [0048]. (CLAIM 5)
Regarding claim 3, modified Takahashi discloses all of the limitations as set forth above in claim 1. Modified Takahashi does not disclose the negative electrode lead (anode tab) is made 
Examiner notes that thickness affects the amount of Ni present and in an effort to optimize Nickel and to achieve a desired balance of the job of the nickel plating, the skilled artisan would find it obvious to choose an appropriate amount of nickel plating. Thus, it would have been obvious to one having ordinary skill in the art to arrive at the claimed range of the anode tab is made of nickel plated to have a weight ratio of 1 wt. % or less.   (CLAIM 3)
Regarding claim 4, modified Takahashi discloses all of the limitations as set forth above in claim 1.  Modified Takahashi does not disclose the negative electrode lead (anode tab) is made of nickel plated to a thickness of 1.5 µm or less. Takahashi further discloses the thickness of the 
It would have been obvious to one having ordinary skill in the art to have utilized the overlapping portion 1 to 1.5 µm of nickel plating thickness in order to maintain welding quality. Thus, the overlapping portion reads on the claimed anode tab is made of nickel plated to a thickness of 1.5 µm or less. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP 2144.05. (CLAIM 4)
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al., (JP 2004259547,( IDS 03/07/2019), using Google machine translation for citations), and  in view of Gen et al., (JP 2002075327, using EPO machine translation for citations), as evidenced by dictionary.com, as applied to claim 1 above, and further in view of Kodaira et al., (KR 20130028848,  provided in the IDS 06/12/2020, using EPO machine translation for citations).
Regarding claim 6, modified Takahashi discloses all of the limitations as set forth above in claim 1. Modified Takahashi does not disclose the negative electrode lead (anode tab) has a surface further processed with chromate (CrO3) treatment. Kodaira teaches a lithium secondary battery 50 is provided with a battery external canister 5 as a container sealed with an electrolyte. The battery extracorporeal tube 5 is provided with a negative electrode 1 for a lithium ion secondary battery having a tab lead 16 and a lithium ion secondary battery having a tab lead 26 an anode 2 is accommodated in a state where a separator 3 is interposed there between (Kodaira: [0030]). The negative electrode 1 is made of a negative electrode current collector copper foil 10 for a lithium ion secondary battery and formed negative active material layers 15a and 15b. The 
Kodaira further teaches the negative electrode current collector copper foil 10 further includes nickel-cobalt (Ni-Co) alloy plating layers 141a and 141b and a Zinc (Zn) plating layer so as to cover the coarsened particles 13a and 13b on the Cu plating layers 12a and 12b, 142a and 142b, and chromate layers 143a and 143b, which are laminated in this order (Kodaira: [0038]). The chromate layers 143a and 143b are formed of a chromate of trivalent chromium Cr formed by, for example, a chromate treatment and are subjected to pretreatment and rust prevention of the chromate treatment, (substitution reaction) with the Zn plating layers 142a and 142b which are formed for the purpose of improving the anti-corrosive effect ([0039]). 
It would have been obvious to one having ordinary skill in the art to add the chromate treatment of Kodaira to the negative electrode lead (anode tab) of modified Takahashi in order to pretreat the anode tab and to have rust prevention to the anode tab. (CLAIM 6)
Response to Arguments
Applicant’s arguments filed October 29, 2020 have been considered but are moot due to the amendments to the claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397.  The examiner can normally be reached on Monday- Friday 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/NIARA TRANT/Examiner, Art Unit 1722                                                                                                                                                                                                        
/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722